GIERKE, Judge
(concurring in the result):'
I agree completely with the majority’s decision to set aside appellant’s conviction of attempting to possess cocaine. I also agree that appellant was such an emotional and physical wreck that she was predisposed to do almost anything suggested by SSgt Munger, the government informant. Because appellant was predisposed to possess cocaine, I cannot join in inventing a new kind of entrapment which is not defeated by her predisposition. See generally RCM 916(g), Manual for Courts-Martial, United States, 1984; United States v. Vanzandt, 14 MJ 332 (CMA 1982).
The evidence is uncontroverted that, under the direction of the Office of Special Investigations (OSI) agents, SSgt Munger sexually exploited and abused appellant. He committed crimes (adultery and sodomy) to induce her to commit a crime. He, not appellant, arranged the meeting with a “dealer” under the guise of a “real date.” The “dealer” was an OSI agent. Munger and the OSI agent introduced the subject of drugs into the conversation. The OSI agent furnished the drugs. Munger furnished part of the purchase money.
In this case the OSI took advantage of appellant’s extreme vulnerability to sweep her along in a scheme where the OSI set up the entire transaction, supplied the drugs, furnished part of the money, and then tagged appellant with the crime they had created. In terms of harm to the social fabric, the OSI did more harm than appellant. In my book their conduct constitutes outrageous government conduct warranting reversal. See United States v. Bell, 38 MJ 358 (CMA 1993).